Citation Nr: 0726093	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for aortic valve 
disease, rated as 50 percent disabling from January 5, 1998 
to May 7, 2001, and as 100 percent disabling from May 8, 
2001.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to May 8, 2001.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1985 to July 1985.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2005, the Board affirmed the RO's decision.  The 
veteran then
appealed the Board's decision to the United States Court of 
Appeals for Veterans
Claims (Court).  In August 2006, based on a Joint Motion For 
Remand (joint
motion), the Court remanded the claim to the Board for 
compliance with the
instructions in the joint motion.  

In its prior decision, the Board noted one issue on appeal: 
entitlement to an effective date earlier than May 8, 2001, 
for the assignment of a 100 percent rating for aortic valve 
disease.  However, in the previously noted joint motion, the 
parties to this appeal agree that the Board mischaracterized 
the claim on appeal after misconstruing the veteran's notice 
of disagreement as an initiation of an appeal of the 
effective date assigned the 100 percent rating for aortic 
valve disease.  They point out that the veteran was actually 
disagreeing with the initial rating assigned the disease and 
requesting the highest rating possible for that disease.  
They also point out that, due to this request, as part of the 
claim for a higher initial rating, VA was required to 
consider whether the veteran was eligible for TDIU.  In light 
of the foregoing, the Board has recharacterized the issues on 
appeal as is shown on the title page of this decision. 

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  




REMAND

The veteran claims entitlement to a higher initial rating for 
aortic valve disease and entitlement to TDIU.  Additional 
action is necessary before the Board decides these claims.

First, as pointed out in the joint remand, during the course 
of this appeal, the veteran notified VA that he had been 
awarded disability benefits by the Social Security 
Administration (SSA) based on his aortic valve disease.  
However, VA failed to fulfill its duty to assist the veteran 
in obtaining the records upon which SSA relied in awarding 
him such benefits.  Inasmuch as such records are pertinent to 
the claims on appeal, an attempt should be made to secure and 
associate them with the claims file on remand.

Second, as mentioned above, during the course of this appeal, 
the RO and the Board mischaracterized the claim on appeal as 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for aortic valve disease.  The RO 
provided the veteran the law and regulations pertinent to 
such claim and informed him of all of the evidence necessary 
to support such claim.  Now that the Board has 
recharacterized the claims on appeal, it is necessary for VA 
to notify the veteran of all of the information necessary to 
substantiate such claims, provide him the law and regulations 
pursuant to such claims, and consider such claims in the 
first instance.  Moreover, because VA amended the regulations 
governing ratings of cardiovascular disabilities during the 
course of this appeal, any notice VA provides the veteran 
must include citations to the former and revised criteria for 
rating aortic valve disease.  



The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, as newly 
characterized.  

2.  Obtain and associate with the 
veteran's claims file all records upon 
which SSA relied in awarding the veteran 
disability benefits.  

3.  Readjudicate the claims on appeal 
based on all of the evidence of record.  
Consider the veteran's claim for a higher 
initial rating for aortic valve disease 
pursuant to the former and revised 
criteria for rating cardiovascular 
disabilities.  If either benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case, which cites the law and 
regulations pertinent to the claims, as 
newly characterized, and an opportunity 
to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



